                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

THE ANDERSON LIVING TRUST
f/k/a THE JAMES H. ANDERSON LIVING
TRUST, et al.,

               Plaintiffs,

v.                                                             CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

               Defendant.

            ORDER RESETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court sua sponte. IT IS HEREBY ORDERED that

the status conference currently set for April 18, 2019, at 2:30 p.m., is reset for Monday,

May 20, 2019, at 2:00 p.m.

       Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
